Citation Nr: 1038713	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot and ankle 
disability.  

2.  Entitlement to service connection for temporomandibular joint 
syndrome.

3.  Whether the reduction in rating for tinea versicolor and 
pedis, claimed as skin rashes of chest/back and peeling/cracking 
feet, from 30 to 0 percent, effective March 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from March 1986 to July 1986, 
from April 1989 to April 1993, and from May 1993 to September 
2000.  Per his testimony before the Board, he also had service in 
the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of July 2006 of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) located in 
Philadelphia, Pennsylvania.  Since the issuance of that original 
rating action, the appellant has relocated to Georgia and his 
claim is now being serviced by the Atlanta RO.  The appellant 
presented testimony before the Board in June 2010 via a 
videoconference hearing; a transcript of that hearing was 
produced and has been included in the claims folder for review.

The Board would note that the appellant has filed a notice of 
disagreement concerning the issue involving whether the reduction 
in rating for tinea versicolor and pedis, claimed as skin rashes 
of chest/back and peeling/cracking feet, from 30 to 0 percent, 
effective March 1, 2008, was proper.  The notice of disagreement 
was submitted in September 2008.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the Board 
finds a notice of disagreement has been submitted from a matter 
that has not been addressed in a statement of the case, the issue 
should be remanded to the RO/AMC for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and 
as noted below, the appellant has not been sent a statement of 
the case with respect to this issue, and the remand action below 
addresses this item.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has come before the Board asking that service 
connection be granted for a right foot and ankle disability along 
with temporomandibular joint syndrome.  During his hearing, he 
asserted that he had received treatment for both conditions while 
he was living in New Jersey via the VA Medical Center (VAMC) at 
Philadelphia.  The appellant further stated that he began 
receiving said treatment in 2005 and continued to receive 
treatment at the facility until he moved to Georgia in 2008.  A 
review of the claims folder suggests that the records from the 
Philadelphia VAMC have not been associated with the claims 
folder.  Per Bell v. Derwinski, 2 Vet. App. 611 (1992), VA 
medical records will be found to be in constructive possession of 
the agency, and as such, they must be obtained if the material 
could be determinative of the claim.  Because these records have 
not been obtained and included in the claims folder for review, 
the claim will be remanded to the RO via the AMC so that these 
records, along with any additional VA records now located in 
Georgia, may be obtained and included in the claims folder.  

Additionally, during the appellant's hearing, he indicated that 
he was going to receive treatment for his temporomandibular jaw 
syndrome.  He further testified that it was his belief that the 
dentist who was going to be treating him for his 
temporomandibular jaw syndrome would write an opinion expressing 
his belief that the condition began in or was caused by the 
appellant's military service.  Because these records may impact 
the determination made on this issue by the Board, and since the 
claim is being remanded so that the appellant's VA medical 
treatment records may be obtained, the RO/AMC should also contact 
the appellant, discover the name and location of his dentist, and 
then obtain those records for inclusion in the claims folder.  

It is further noted that a copy of the appellant's service 
medical treatment records have been obtained and included with 
the appellant's claims folder.  From a review of the claims 
folder, it appears that these records are copies of military 
medical treatment records provided by the appellant.  The actual 
originals are not of record.  The claims folder indicates that RO 
personnel attempted to obtain the appellant's possible records 
from the National Personnel Records Center (NPRC) and the Records 
Management Center (RMC), in St. Louis, Missouri.  Unfortunately, 
NPRC  and the RMC indicated that it did not have any of the 
records.  

Despite the negative response from NPRC, the Board believes that 
another search for the appellant's service medical treatment 
records should be accomplished.  The RO/AMC should also contact 
the National Guard Adjutant General in Georgia as the claims 
folder shows he served with the National Guard from October 1985 
to April 1988.  Since these service treatment records may impact 
the appellant's current claims, it is the determination of the 
Board that the claim must be remanded so that another attempt at 
obtaining these records may occur.

Moreover, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009).  Such a duty is heightened when the service medical 
treatment records have been destroyed or cannot be found due to 
no fault of the appellant.  The record reflects that a VA 
examination was provided in 2006.  At that time, no foot/ankle 
disability was found .  The Veteran was not examined for 
temporomandibular jaw syndrome (TMJ).  As the appellant reported 
symptoms of a foot/ankle disability at the hearing and as he has 
not been examined for TMJ, additional examination(s) should be 
conducted on remand.  A thorough and contemporaneous medical 
examination that takes into account the records of prior medical 
treatment (the complete claims folder) so that the disability 
evaluations will be a fully informed one should be accomplished.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, because this claim 
involves service medical treatment records that may be lost, and 
in light of the applicable provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) [VCAA], it is the Board's opinion that such examinations 
should be afforded the appellant before the Board issues a 
determination on the merits of his claim.  Hence, these issues 
are also remanded so that medical examinations may be performed 
and the data included in the claims folder for the Board's 
further review.


Finally, as noted in the Introduction, the appellant has 
expressed disagreement with the RO's reduction of the disability 
rating assigned for his dermatological disability.  As a timely 
notice of disagreement has been filed, the Board's jurisdiction 
has been triggered and these issues must be REMANDED so that a 
statement of the case on the underlying claim that adequately 
notifies the appellant of the action necessary to perfect an 
appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 
(1999). 

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with due 
process requirements, this case must be REMANDED to the RO/AMC 
for the following:

1.  The RO/AMC should issue a statement of 
the case as to the issue of whether the 
reduction in rating for tinea versicolor 
and pedis, claimed as skin rashes of 
chest/back and peeling/cracking feet, from 
30 to 0 percent, effective March 1, 2008, 
was proper.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO/AMC should 
allow the appellant and his accredited 
representative (The American Legion) the 
requisite period of time for a response.

2.  The RO/AMC should associate with the 
claims folder VA medical records pertaining 
to the appellant that date from 2005, from 
the Philadelphia VAMC, and that date from 
2008, from VA facilities in Georgia.  

3.  The RO/AMC should contact the appellant 
and ask that he identify all additional 
medical treatment providers (including 
dentists) since discharge from service for 
the disorders currently on appeal, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified (to include any dental treatment 
records located at Peterson Air Force Base 
in Colorado, and Fort Dix Army Base or 
McGuire Air Force Base in New Jersey).  The 
RO/AMC is hereby put on notice that the 
appellant's dental treatment records may be 
filed under the appellant's former wife's 
name [Master Sergeant M. D.H.] since the 
appellant was a dependent spouse when he 
was located at those military locations.  
Copies of the medical records from all 
identified sources, should then be 
requested.  All records obtained should be 
added to the claims folder.  If any records 
are unavailable, the appellant and his 
representative should be so notified in 
writing pursuant to 38 C.F.R. § 3.159(e).

4.  The RO/AMC should contact the 
appropriate agencies, including the NPRC, 
RMC, and the Georgia Adjutant General's 
Offices, and request all service treatment 
records, including dental records, 
regarding the appellant.  If any of the 
requested records were "retired" and 
placed into long-term storage, the AMC/RO 
should request from the appropriate agency 
that those records be retrieved, copies 
made, and sent to the AMC/RO.  If such 
records are unavailable, the RO should 
certify the reason for such unavailability.  
If such records have been destroyed, this 
should also be noted in the record.

The RO/AMC is hereby put on notice that the 
appellant's official records may be located 
at different locations and that all record 
requests made should reference the 
appellant's social security number, his 
military service number, his duty status, 
and the branch of service (USA or USA 
National Guard).  

5.  Only after the appellant's missing 
service treatment records are obtained (or 
their unavailability is documented) should 
the RO/AMC then schedule the appellant for 
the appropriate VA examinations to 
determine the etiology of any 
temporomandibular jaw syndrome and right 
foot and ankle disability found to be 
present.  All indicated tests and studies 
should be conducted and all clinical 
findings reported in detail.  

a.  For each diagnosed disorder, the 
examiner should provide an opinion as to 
the etiology of any underlying disorder, 
disability, or disease.

b.  The examiner is asked to state whether 
it is at least as likely as not (at least a 
50/50 percent probability) that any such 
diagnosed disorder is related to the 
appellant's military service, including an 
in-service disease or injury or to his 
service in general.

A rationale should be provided for all 
opinions rendered.  The examination reports 
should consider all findings necessary to 
evaluate the claim and the appropriate 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  In 
offering the impressions in the examination 
report, the appropriate examiner should 
consider any reports of continuity of 
symptoms since service.  

NOTE:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

6.  Following completion of the foregoing, 
the RO/AMC must review the examination 
reports (and any addendums) and ensure that 
the above requested development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the RO/AMC should 
readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examinations requested in this 
remand is to obtain information or evidence (or both) which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


